UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of x Filed by the Registrant o Filed by a Party other than the Registrant Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Sec. 240.14a-11 (c) or Sec. 240.14a-12 CONCURRENT COMPUTER CORPORATION (Name of Registrant as Specified in Its Charter) N/A (Name ofPerson (s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee(Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6 (i) (1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount in which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a) (2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK NOTICE OF 2 AND PROXY STATEMENT RETURN OF PROXY Please follow the instructions for voting provided to you and vote your shares even if you plan to attend the meeting.If you attend the meeting and vote in person, the proxy will not be used.The immediate return of your proxy will be of great assistance in preparing for the meeting and is therefore urgently requested. Dear Fellow Stockholder: It is my pleasure to invite you to attend the Concurrent Computer Corporation 2008 Annual Meeting of Stockholders to be held at the corporate office of Concurrent Computer Corporation, 4375 River Green Parkway, Suite 100, Duluth, Georgia 30096, at 2:00 p.m., on Wednesday, October22, 2008. Your vote is important.To be sure your shares are voted at the meeting, even if you plan to attend the meeting in person, please follow the instructions provided to you and vote your shares today.This will not prevent you from voting your shares in person if you are able to attend.Your cooperation is appreciated since a majority of the outstanding shares of Concurrent’s common stock must be represented, either in person or by proxy, to constitute a quorum. I have prepared a letter to all stockholders that summarizes our performance for fiscal year 2008 both in terms of our financial and market achievements.The letter also reviews industry trends and our strategic priorities for fiscal year 2009 and beyond.I invite you to read the letter that we have posted on our web site at www.ccur.com on the Investors page.If you would like a copy of the letter you may contact our corporate secretary at 678-258-4000 or email us at investor.relations@ccur.com and we will be pleased to send you a copy. We look forward to meeting with you on October 22, 2008. Sincerely, /s/ Dan Mondor Dan Mondor President and Chief Executive Officer Duluth, Georgia September 12, 2008 CONCURRENT COMPUTER CORPORATION NOTICE OF 2 TO
